Citation Nr: 0112796	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Venango County Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This appeal arises from a rating decision of February 2000 
from the Pittsburgh, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
perfected an appeal to the Board of Veterans' Appeals (Board) 
and, in June 2000, the case was remanded to the RO to conduct 
a hearing before the Board.  A videoconference hearing was 
conducted before the undersigned Member of the Board in 
August 2000.  The case is again before the Board for 
appellate consideration.

This decision will first address the issue of whether new and 
material evidence has been received to reopen the claims for 
service connection for hearing loss and the residuals of a 
neck injury.  The remand section that follows will address 
the issue of service connection for the residuals of a neck 
injury.


FINDINGS OF FACT

1.  A rating decision in February 1993 denied service 
connection for hearing loss and a neck injury.  A letter from 
the VARO that same month advised the veteran of the decision 
and of his appellate rights.  No communication was received 
within one year of the letter, from either the veteran or his 
representative, expressing disagreement with the February 
1993 rating decision.



2.  Evidence received subsequent to the February 1993 RO 
decision is either not new or not material to the issue of 
service connection for hearing loss, and is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  New and material evidence related to the issue of service 
connection for the residuals of a cervical spine injury has 
been received subsequent to the February 1993 RO decision.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision denying service 
connection for hearing loss is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the veteran's claim for service 
connection.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.160(d), 3.156(a), 3.303(a), 20.302(a) 
(2000).

2.  The February 1993 rating decision denying service 
connection for the residuals of a cervical spine injury is 
final.  Evidence received subsequent to that decision is new 
and material, and serves to reopen the veteran's claim for 
service connection.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.160(d), 3.156(a), 3.303(a), 20.302(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A Request for Army Information (VA Form 3101), received in 
June 1947, notes that copies and originals of the veteran's 
service medical records were forwarded to the RO.  


A Veteran's Application for Compensation or Pension (VA Form 
21-526), received in August 1992, notes the veteran indicated 
that a shell concussion during service caused hearing damage.

Private audiology records, dated in October 1989 and received 
in October 1992, note the veteran had sensorineural hearing 
loss on the left, in the mid to high frequencies, and a mild 
to moderate mixed hearing loss on the right.

A February 1993 rating decision denied service connection for 
hearing loss and a neck injury.  A February 17, 1993, VA 
letter to the veteran advised him of the decision, and 
included notification as to his procedural and appellate 
rights.

A letter from the veteran, received in February 2000, 
requested copies of his service medical records under the 
Freedom of Information Act.

Copies of the veteran's service medical records were received 
in May 2000.

An internet page from the American Academy of Otolaryngology-
-Head and Neck Surgery, Inc. was received in May 2000.  This 
document, addressing Bell's Palsy, notes that a hearing test 
is used as a diagnostic tool.  

A September 1999 VA spine examination report includes a 
notation that the veteran indicated a shell had exploded near 
him in service, throwing him into the air and causing 
injuries to his cervical spine.  He also gave a history of 
being hospitalized.  The diagnostic impression was post-
traumatic cervical injury with resultant anterior cervical 
fusion, C6-7, and facet arthropathy noted throughout.  

A September 1999 VA neurological disorders examination notes 
the veteran indicated that an artillery shell exploded near 
him, causing a facial palsy similar to Bell's Palsy.  The 
examiner indicated that the veteran had suffered a concussive 
injury from an exploding artillery shell, and that it sounded 
as if he had injured his cervical spine.  The examiner also 
indicated that it must have been a sprain and strain, and 
that the veteran now has significant degenerative changes.  

The report of a September 1999 VA audiologic examination 
notes the veteran claimed a long history of reduced hearing.  
He also indicated he noticed he had problems following an 
explosion during World War II.  The diagnosis was bilateral 
sensorineural hearing loss.

The veteran and his wife presented videoconference hearing 
testimony before the undersigned Member of the Board in 
August 2000.  The veteran reiterated his assertion that a 
shell had exploded near him, and knocked him unconscious.  He 
indicated he awoke in a hospital with ringing in his ears and 
Bell's Palsy, and that he wore a back brace.  He testified 
that he believed the incident occurred in 1945.  He also 
indicated that his hearing was bothering him when he left 
service, and that it is worse now.  He said he could not 
remember receiving a military discharge physical examination.

The veteran further testified that his back continued to 
bother him following service, and that he saw a chiropractor.  
The veteran's wife testified that she had received a notice 
that the veteran was hospitalized, during service, due to the 
concussion of a shell.  She also testified that the veteran 
received chiropractic treatment for his back following 
service and that VA paid for it.  She also indicated that old 
records of medical treatment were destroyed by fire, and that 
other private medical records were no longer available.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

As noted above, a February 1993 rating decision denied 
service connection for a neck injury and hearing loss.  A 
February 17, 1993, letter to the veteran advised him of the 
decision and of his appellate rights.  No communication 
indicating disagreement was received from the veteran or his 
representative during the one-year period following 
notification of the decision.  Accordingly, under the law, 
since no NOD was filed, the February 1993 decision became a 
final determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
February 1993 rating decision is a final determination and 
was the last decision to address the issues of service 
connection for a neck injury and hearing loss, the evidence 
that is considered to determine whether new and material 
evidence has been received is the evidence that has been 
received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet.App. 
216 (1995); Justus v. Principi, 3 Vet.App. 510 (1992).  See 
also Robinette v. Brown, 8 Vet.App. 69 (1995).

Hearing loss

Subsequent to the February 1993 rating decision, copies of 
the veteran's service medical records were received.  
However, these were copies of the same records that were 
obtained in 1947,  and were contained in the claims file at 
the time of the February 1993 decision.  Accordingly, these 
records are not new.   

The veteran submitted an internet page from the American 
Academy of Otolaryngology--Head and Neck Surgery, Inc. 
addressing Bell's Palsy.  The literature notes that a hearing 
test was used as a diagnostic tool.  This literature is new, 
in the sense that it was not previously of record.  However, 
this material does not address hearing loss.  Rather, it 
addresses Bell's Palsy, which is a different disorder.  The 
veteran has indicated that this literature shows that he 
should have been administered hearing tests in service.  
However, a lay person's interpretation of a medical treatise 
or similar literature does not constitute competent medical 
evidence.  Sacks v. West, 11 Vet.App. 314 (1998).  
Accordingly, this literature is not material to the issue of 
service connection for hearing loss.  

September 1999 VA spine and neurological disorders 
examination reports note diagnoses related to the cervical 
spine.  These examination reports are new, in the sense that 
they were not previously of record.  However, they do not 
address hearing loss or the origin of any hearing loss that 
the veteran currently has.  Accordingly, these examination 
reports are not material.

A September 1999 VA audiological evaluation report indicates 
that the veteran claimed a long history of reduced hearing 
and that he had problems following an explosion during World 
War II.  The diagnosis was bilateral sensorineural hearing 
loss.  This examination report is new, in the sense that it 
was not previously of record.  However, 1989 private 
audiological records that were considered for the 1993 
decision also showed that the veteran had a hearing loss.  
Therefore, the current diagnosis of hearing loss is 
cumulative of the evidence previously of record.  
Additionally, the VA examination report does not relate the 
veteran's present hearing loss to service.  Accordingly, the 
examination report is also not material.  

In his videoconference testimony before the undersigned in 
August 2000, the veteran testified that his hearing was 
bothering him at the time he separated from service, and that 
it is worse now.  The veteran essentially made the same 
assertion when he applied for benefits in 1992, when he 
indicated that his hearing problem was due to an explosion 
during service.  Therefore, the veteran's testimony is 
cumulative of his assertions that were previously of record 
and were considered at the time of the 1993 decision.  
Moreover, while the veteran, as a layperson, is competent to 
describe what he has experienced, he is not competent to 
provide a medical opinion relating his current hearing loss 
to service.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Accordingly, his testimony is also not material.

In summary, the evidence received since the 1993 denial of 
the veteran's claim for service connection for hearing loss 
is either not now or not material.  When considered with the 
evidence previously of record, the newly received evidence 
does not provide any additional probative evidence to show 
that the veteran's present hearing loss was incurred in 
service.  Accordingly, this evidence is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (2000).  Under the law, the claim for 
service connection for hearing loss may not be reopened.  
38 U.S.C.A. § 5108 (West 1991).

It is noted that "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet.App. 1 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of the veteran's appeal.  That statute 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In this 
case, the statement of the case advised the veteran of the 
requirements for reopening a previously disallowed claim, and 
indicated that the received evidence was not new and 
material.  Therefore, any notification requirements of the 
VCAA were complied with.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  It is also important to note that language in the 
new statute provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)).  Therefore, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Accordingly, the Board may proceed no further on 
the issue of service connection for hearing loss.

Cervical spine

As discussed above, a September 1999 VA spine examination 
report notes that the veteran gave a history of a shell 
exploding near him causing injuries to his cervical spine.  
The examiner entered an impression of a post-traumatic 
cervical injury.  This examination report is new, in the 
sense that it was not previously of record.  Also, it relates 
the veteran's current cervical spine disorder to an injury.  
The only injury noted in the history was the claimed injury 
during service.  Accordingly, it is also material.

A September 1999 VA neurological disorders examination report 
gave a history of an artillery shell exploding near the 
veteran during service.  The examiner indicated that it 
sounded as if the veteran had sustained a sprain or strain in 
service and now has significant degenerative changes.  This 
evidence is new, since it was not previously of record.  It 
is also material to the issue of service connection, since it 
relates the veteran's current cervical spine disorder to 
service.

New evidence received since the 1993 denial of the service 
connection claim tends to show that the veteran's cervical 
spine disorder is related to service.  This evidence is 
presumed credible, and is not subject to weighing with other 
evidence for the purpose of determining whether new and 
material evidence has been received.  Justus v. Principi, 
supra.  When considered with the evidence previously of 
record, this evidence is so significant that is must be 
considered with the entire evidentiary record to fairly 
decide the merits of the veteran's claim for service 
connection for the residuals of a cervical spine injury.  
Accordingly, new and material evidence has been received, and 
the claim for service connection for the residuals of a 
cervical spine injury is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

Until recently, a three-step process was applied in 
adjudicating an attempt to reopen a previously denied claim.  
See Elkins v. West, 12 Vet.App. 209 (1999) (en banc); Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The procedure 
therein required that first it had to be determined whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000).  Second, if the claim was 
reopened, it had to be determined whether, based upon all the 
evidence of record, if the claim as reopened was well 
grounded.  Third, if the claim was well grounded, the merits 
of the claim were to be addressed and, if ripe for decision, 
adjudicated.  Winters v. West, 12 Vet.App. 203, 206 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed.Cir. 2000).

The above caselaw has been modified by the Veterans Claims 
Assistance Act of 2000, which was enacted during the pendency 
of the veteran's appeal.  This statute, among other things, 
repealed the requirement that a claim be well grounded.  
Since there is no longer the requirement that a claim be well 
grounded, the Board cannot make the threshold determination 
as to the well-groundedness of the reopened claim before 
addressing the merits of the claim.  The issue decided at the 
RO was whether new and material evidence had been presented, 
and the RO developed and certified this issue to the Board as 
the issue on appeal.  The Board is precluded from addressing 
the merits of the veteran's service connection claim in the 
first instance, since to do so might be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
Therefore, as set forth in the Remand portion of this 
decision, this case will be returned to the RO to address the 
merits of the veteran's reopened claim for service connection 
for the residuals of a cervical spine injury.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


ORDER

1.  New and material evidence has not been received to reopen 
the claim for service connection for hearing loss.  The 
appeal is denied.

2.  New and material evidence has been received to reopen the 
claim for service connection for the residuals of a cervical 
spine injury.  To this extent only, the appeal is allowed.


REMAND

As noted above, the claim for service connection for the 
residuals of a cervical spine injury is reopened.  The Board 
is precluded from addressing the merits of the veteran's 
service connection claim by weighing the evidence in the 
record in the first instance.  Accordingly, the veteran's 
claim must be returned to the RO to address the issue of 
service connection for the residuals of a cervical spine 
injury.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

As noted, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further 
adjudication, the RO should ensure that any additional 
notice, evidentiary development, or other procedures that may 
be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the veteran's 
claim on the merits, and determine 
whether service connection for the 
residuals of a cervical spine injury can 
be granted.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



